
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 621
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mrs. McMorris Rodgers
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Ensuring access to affordable and quality
		  health care without increasing the Federal budget or contributing to market
		  inflation while providing greater choices for patient-focused care for
		  individuals and families.
	
	
		Whereas there are real challenges facing the United States
			 health care system, and Congress continues to debate how to expand access to
			 affordable, quality health care and health insurance coverage;
		Whereas the United States spends substantially more on
			 health care than other developed countries, with total health care spending
			 reaching $2,200,000,000,000 a year or close to $7,000 for each American;
		Whereas health care spending consumes about 17 percent of
			 the gross domestic product;
		Whereas there are approximately 46 million uninsured in
			 the United States;
		Whereas 18 to 35 year olds are the most underinsured
			 section of the population;
		Whereas more than half of the uninsured work for a small
			 business;
		Whereas every American should have health insurance
			 coverage and the freedom to choose and control it;
		Whereas health care is personal and the doctor-patient
			 relationship must be protected;
		Whereas Americans value choice and control over their
			 health care decisions;
		Whereas greater government involvement in our Nation’s
			 health sector would lead to higher costs, fewer medical discoveries and
			 treatments, delays in access to care, and excessive and expensive increases in
			 paperwork and bureaucracy;
		Whereas Americans can improve quality and access in a way
			 that also reduces costs by bringing more competition and choice into the health
			 care sector and by giving people additional tools and incentives to become
			 equal partners in managing their health spending and their care; and
		Whereas Americans must begin to refocus our Nation’s
			 health sector on encouraging wellness and prevention, since health problems
			 caught early are far less expensive to effectively address and treat: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that in order to ensure access to affordable and quality health
			 care without increasing the Federal budget or contributing to market inflation
			 while providing greater choices for patient-focused care for individuals and
			 families, the following principles should be included in any health care bill
			 considered by the 111th Congress:
			(1)The ability to receive point-of-service
			 health care in preventative, emergency, and rehabilitative settings in rural
			 and urban areas. This must also advance critical health care training programs
			 to retain health care professionals and find a meaningful, long-term solution
			 for the sustainable growth rate formula that will accurately reimburse
			 physicians for the care they provide to Medicare beneficiaries.
			(2)With refundable tax credits for the
			 purchase of health insurance by low-income recipients together with tax credits
			 for small businesses and access to association and small business, the cost of
			 health care is within the reach of families and individuals while reducing
			 costs without hurting the patient.
			(3)Medical liability reform to bring much
			 needed change to the civil justice system that is being exploited by trial
			 lawyers and is responsible for driving up malpractice and health care
			 costs.
			(4)Safe and effective health service with
			 measurable results through the implementation of health information
			 technology.
			(5)Build new incentives into health plans to
			 encourage wellness, prevention, and to provide incentives for people to make
			 smart choices involving their health, care, treatment, and health insurance
			 coverage.
			(6)Give people the ability to choose the best
			 health care plan and options to meet their individual and family needs through
			 portable health insurance and Health Savings Accounts.
			
